        Case 1:19-cv-11058-NLH-KMW Document 4 Filed 05/24/19 Page 1 of 3 PageID: 11


AO 458 (Rev. 06/09) Ap(l(l811111ce of Counsel


                                         UNITED STATES DISTRICT COURT
                                                             for the
                                                    District of New Jersey           r::r1
                                                                                     l.:;.J



                          David BeaslQy                         )
                                Plaintijj                       )
                                   v.                           )      Case No.     1:19-cv-11058-JBS
                        William H. Howard                       )
                              Defendant                         )

                                                APPEARANCE OF COUNSEL

To:        The clerk of court and all parties of record

           Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         _Q_~fe11dant William H. Howar_g.


Date: _ _ f.)5122/2019
                                                                       ~
                                                                        N _ Aj\ly,Jc.A,.,
                                                                                   A
                                                                                              Attom'ssignae

                                                                                  Frank A. Natoli. NJ Bar# 016752007
                                                                                       Printed name and bar number
                                                                                             305 Broadway
                                                                                                7th Floor
                                                                                         New York, NY 10007

                                                                                                      ····-------
                                                                                                  Address

                                                                       _ _ _ _ _F_rank@LantemLegal.co~.
                                                                                      E-mail address

                                                                         _ _ _ ___,__212) 537-4436
                                                                                              Telephone number

                                                                                              _(212) 320-0248
                                                                                                FAX number
Case 1:19-cv-11058-NLH-KMW Document 4 Filed 05/24/19 Page 2 of 3 PageID: 12




                       CERTIFICATION OF SERVICE


      I hereby certify that the instant Notice of Appearance has been served on this

23rd day of May, 2019, via U.S.P.S First Class Mail, upon Plaintiff at the following

address:

                         David Beasley
                         1105 Macarthur Drive
                         Camden, NJ 08104




Frank A. Natoli
Natoli-Legal, LLC
305 Broadway, 7th Floor
New York, New York 10007
(212) 537-4436
Case 1:19-cv-11058-NLH-KMW Document 4 Filed 05/24/19 Page 3 of 3 PageID: 13




5/22/19

Clerk of the Court
The Clerk's Office
Mitchell H. Cohen Building
& U.S. Courthouse
400 Cooper St.
Room 1050
Camden, NJ 08101

RE: BEASLEY v. HOWARD, Case No. 1:19-cv-11058

      Dear Clerk,

      Kindly note that I am appearing in the above-referenced matter on behalf of
the Defendant. Enclosed is a Notice of Appearance. Also enclosed is an
Application for Extension of Time to Answer, Move or Otherwise Reply pursuant
to Local Civil Rule 6.1 (b).

      Though I have applied for an ECF password for online filings, I have not yet
been granted a Usemame and Password. Accordingly, it is kindly requested that
the Clerk's Office process and docket the enclosed documents.

      Please contact me with any questions or concerns.




Natoli-Legal, LLC
305 Broadway, 7th Floor
New York, New York 10007
(212) 537-4436
